Exhibit 10.22

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of March 22, 2019, by and between MARCUS & MILLICHAP, INC., a Delaware
corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

RECITALS

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of June 1, 2014, as amended from time to time (“Credit Agreement”).

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Amendment. Section 5.6. of the Credit Agreement is hereby deleted in its
entirety, and the following substituted therefor:

“SECTION 5.6. LOANS, ADVANCES, INVESTMENTS. With respect to Borrower and the
other Obligors on a combined basis, make any loans or advances to or investments
in any person or entity, except for (i) loans, advances and investments to or in
one or more persons or entities, which are considered employees or independent
contractors up to an aggregate amount not to exceed $45,000,000 outstanding at
any one time (in addition to acquisitions allowed under Section 5.4 above), (ii)
loans, advances and investments to or in non-Obligor entities that are organized
outside the United States up to an aggregate amount not to exceed $20,000,000
outstanding at any one time, and (iii) investments in marketable securities
pursuant to Borrower’s investment policy as approved by its Board of Directors
from time to time.”

2. Affirmation. Except as specifically provided herein, all terms and conditions
of the Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

3. Borrower Representations and Certifications. Borrower hereby remakes all
representations and warranties contained in the Credit Agreement and reaffirms
all covenants set forth therein. Borrower further certifies that as of the date
of this Amendment there exists no Event of Default as defined in the Credit
Agreement, nor any condition, act or event which with the giving of notice or
the passage of time or both would constitute any such Event of Default.

[Signatures are on Next Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

MARCUS & MILLICHAP, INC.      WELLS FARGO BANK, NATIONAL ASSOCIATION By.  

/s/ Martin E. Louie

     By:   

/s/ Jamie Chen

Name:   Martin E. Louie                   Name:    Jamie Chen Title:   Senior
Vice President and CFO      Title:    Senior Vice President

 

By:  

/s/ Kurl Schwarz

Name:   Kurl Schwarz Title:   Vice President Finance and Chief Accounting
Officer

 

2